Citation Nr: 0720203	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for low back 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1960.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the last VA examination was 
conducted in May 2003.  In the June 2007 Informal Hearing 
Presentation, the veteran's representative contends that the 
service-connected disability has gotten worse since the last 
examination.  He requests that the veteran be afforded 
another VA examination.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (the Court determined the Board should 
have ordered contemporaneous examination of the veteran 
because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

In addition, the veteran has not been provided correspondence 
that satisfies the more recent VCAA notice requirements 
specified in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In Dingess/Hartman, the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim - including the degree of 
disability and effective date of an award (such as here, 
following the grant of service connection).  So on remand, 
the veteran should be provided proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that informs him 
not only about the requirements for establishing his 
entitlement to increased ratings, but also concerning the 
downstream issue pertaining to the effective dates for the 
award of benefits, and also includes an explanation as to the 
type of evidence that is needed to establish an effective 
date.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the issue on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Schedule the veteran for VA 
orthopedic and neurological 
examinations by a physician(s) to 
determine the current severity of the 
service-connected low back disability.  
[The Board will leave it to the RO's 
discretion as to whether the below 
information is obtained in one or two 
examinations.]  The claims folder and a 
copy of this remand are to be made 
available to the examiner(s), and the 
examiner(s) is asked to indicate that 
he or she has reviewed the claims 
folder.

The orthopedic evaluation should 
include all necessary testing, 
specifically range of motion studies, 
with motion measured to the nearest 
five degrees in all ranges of motion.  
The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  
The examiner should express an opinion 
as to whether pain significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  Finally, 
the examiner should determine whether 
there is muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.

3.  Then readjudicate the claim in 
light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
all due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




